Citation Nr: 1226023	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 12, 2004, for the assignment of a 10 percent disability rating for the residuals of a sigmoid colectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Veteran submitted her notice of disagreement with this determination in September 2008, and timely perfected her appeal in February 2009.

The Veteran was scheduled for a hearing before a traveling Member of the Board on August 19, 2010.  She failed to appear.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011).


FINDING OF FACT

In a November 2004 rating decision, the RO granted a 10 percent disability rating for the residuals of a sigmoid colectomy, effective from July 12, 2004; the Veteran was notified of this decision and she did not appeal the effective date assigned at that time.

CONCLUSION OF LAW

The November 2004 rating decision is final as to the effective assigned therein.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

No VCAA notice is necessary with regard to the Veteran's earlier effective date claim because, as is more thoroughly explained below, the outcome of this claim depends exclusively on documents, which are already contained in the Veteran's claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide her with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].

It is clear from the Veteran's communications that she is cognizant as to what is required of her and of VA.  The Veteran has not indicated there is any outstanding evidence relevant to this claim.  In addition, general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded ample opportunity to present evidence and argument on this matter.  She has been afforded the opportunity to present evidence and argument in support of her claim, and was given the opportunity to present testimony during her scheduled August 2010 Travel Board hearing, to which she failed to report.

Accordingly, the Board will proceed to a decision.

II.  Earlier Effective Date

The Veteran contends that the noncompensable disability rating assigned for her service-connected residuals of a sigmoid colectomy, prior to July 12, 2004, did not accurately reflect the severity of her condition.  Specifically, the Veteran asserts that she should have been rated as 10 percent disabled from September 13, 2001, when she filed her original claim of entitlement to service connection for the residuals of a sigmoid colectomy.


Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2011).  A previous determination, which is final and binding, will be accepted as correct in the absence of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) (2011).  A written communication from a claimant or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms, which can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2011).

The Veteran is now advancing a claim for an effective date prior to July 12, 2004, for the grant of a 10 percent disability rating for her service-connected residuals of a sigmoid colectomy.  The Court has determined that when an effective date on appeal was assigned in a final unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Rather, the only way to overcome the finality of a final decision in an attempt to gain an earlier effective date is by a request for revision of that final RO decision based on CUE.  Id.

The RO received a claim for an increased rating for the residuals of a sigmoid colectomy on July 12, 2004.  On November 22, 2004, the RO increased the Veteran's disability rating from noncompensable to 10 percent disabling, effective on July 12, 2004, the date of the Veteran's claim.  The Veteran was notified of that decision and did not file a notice of disagreement with respect thereto.  Thus, the November 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  As the Veteran is now pursuing a "freestanding claim" for an earlier effective date for this grant, the claim for an earlier effective date must be dismissed.  See Rudd, 20 Vet. App. at 300.
ORDER

The claim of entitlement to an effective date prior to July 12, 2004, for the assignment of a 10 percent disability rating for the residuals of a sigmoid colectomy, is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


